Citation Nr: 9931976	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  93-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for the veteran's service-connected post-traumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972, from July 1974 to July 1977, and from May 1980 
to August 1984.

This matter returns to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision denying a claim 
to a rating in excess of 50 percent for the veteran's 
service-connected PTSD.  When this matter was before the 
Board in June 1995, a remand decision was issued.  Following 
completion of the action directed on remand, the appeal has 
been returned to the Board for appellate consideration.  


FINDING OF FACT

The positive and negative evidence with regard to whether the 
veteran suffers from symptoms warranting a disability rating 
of more than 70 percent for PTSD is in relative equipoise.  


CONCLUSION OF LAW

A disability rating of 100 percent is warranted for the 
veteran's service-connected PTSD under either version of the 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1992); 
38 C.F.R. §§  3.102, 4.3, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had several periods of service on active duty.  
Service connection for PTSD has been in effect since July 
1985, and the disability has been rated 50 percent disabling 
since 1988, with several brief periods during which temporary 
total disability ratings based on hospitalization for 
treatment of PTSD disability were in effect.  In February 
1993 the veteran claimed an increased rating.  That claim was 
denied in April 1993, and in July 1993 he filed notice of his 
disagreement with that determination.  In a Statement of the 
Case furnished to him in September 1993 it was explained that 
under the regulatory rating criteria then in effect, a rating 
of more than 50 percent was not warranted under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, and that many of the veteran's 
problems were due to nonservice-connected conditions.  In a 
substantive appeal the veteran asserted his disability is 
manifested by totally incapacitating psychoneurotic 
exacerbation of PTSD symptoms and suicidal thoughts and 
plans.  He added that his sleep was disturbed by nightmares 
and auditory hallucinations, and that he suffered gross 
repudiation with disturbing thoughts and behavioral processes 
associated with all of his daily activities, as demonstrated 
by his inability to obtain or retain employment for the ten 
years prior to August 1993.  

In June 1995 the Board reviewed the appeal, but determined 
additional development was necessary before a decision on the 
merits could be made and issued a remand decision.  The 
additional development ordered on remand included obtaining 
all treatment records and getting a current psychiatric 
examination.  A new VA compensation and pension examination 
was conducted in April 1996.  The veteran did not respond to 
the Regional Office (RO) attempts to assist him in obtaining 
additional non-VA treatment records, nor was the RO able to 
obtain additional non-VA treatment records when it requested 
them.  The claim was again reviewed and was denied.  In a 
Supplemental Statement of the Case (SSOC) issued in May 1996 
the RO explained that an increase above 50 percent was not 
warranted, and that a 50 percent rating was extremely liberal 
under the facts of this case.  

The RO obtained additional VA treatment records, and in 
October 1996 the veteran reported that he had injured his 
right hand when he heard voices telling him to put the hand 
in a snowblower.  In November 1996 he underwent another VA 
compensation and pension examination.  In a SSOC furnished to 
the veteran in April 1997 it was explained that, under either 
the old or the new version of the rating criteria applicable 
to assessing the level of impairment caused by psychiatric 
disabilities, a rating of more than 50 percent was not 
warranted.  The RO attempted to obtain records from the 
Social Security Administration, but was told by that agency 
that records regarding the veteran were not available.  
Another VA compensation and pension examination was conducted 
in August 1998, but in a SSOC issued in February 1999 the RO 
explained that the claim for an increased rating remained 
denied.  Additional treatment records were received that 
revealed treatment for substance abuse.  In written argument 
submitted on the veteran's behalf, it was asserted that 100 
percent schedular ratings were warranted under either version 
of the applicable regulations.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  

When the applicable law changes during the pendency of a 
claim, unless the Secretary provides otherwise, the version 
of the law most favorable to the veteran is to be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board notes 
that this claim was filed in February 1993, and that in 1996 
the rating criteria used to assess the level of disability 
caused by psychiatric disorders was changed.  The purpose of 
the 1996 change was to update the portion of the rating 
schedule addressing mental disorders, and to ensure that it 
used current medical terminology and unambiguous criteria and 
reflected medical advances.  61 Fed. Reg. 52,695 (October 8, 
1996).  Prior to November 1996 the criteria for a 100 percent 
rating under Diagnostic Code 9411 required evidence of 
symptoms reflecting that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  The 
criteria for a 70 percent rating included evidence that the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132 (1992).  

On and after November 7, 1996, the pertinent part of the 
applicable provision provided a 100 percent rating was 
appropriate when there was evidence that the veteran suffered 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  A 70 percent 
rating is for consideration when the veteran exhibits symptoms 
comparable with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and  
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial disorientation; 
neglect of personal appearance and hygiene; difficulty 
adapting to stressful circumstances (including work or a 
worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130 (1996).  

The report of an April 1996 VA compensation and pension 
examination reveals the veteran was then working for his ex-
wife on a small agricultural operation.  That work did not 
require him to associate with other people outside his 
immediate family members, and the examiner concluded the 
veteran's Global Assessment of Functioning (GAF) was 50-55, 
which indicates a range from moderate to serious symptoms.  

During a November 1996 VA compensation and pension 
examination the veteran presented unkempt personal hygiene 
and appearance.  He terminated the examination prior to its 
completion after becoming agitated during a discussion of his 
substance abuse, but the examiner did note he was cooperative 
and calm prior to the discussion of substance abuse.  He was 
alert, orient, coherent, relevant and nondelusional, denying 
current paranoia, hallucinations, suicidal or homicidal 
ideations or plans.  His mood was euthymic and affect was 
rather irritable.  Concentration and attention span were 
brief, and memory recall for past and recent events was 
fairly intact.  Reasoning and proverb interpretations were 
abstract.  He reported restless sleep, but denied disturbance 
of energy, motivation or appetite.  The examiner opined that 
his GAF was 70, suggesting some mild symptoms.  

When he reported for examination in August 1998 he was 
disheveled and malodorous, with poor hygiene.  His eye 
contact was poor and he seemed anxious; psychomotor agitation 
was noted.  His mood was "down," with congruent affect and 
constricted range.  Speech was fluent, goal oriented, low 
volume, slow rate and monotone.  No perceptual disturbances 
were noted, nor were suicidal or homicidal ideation.  Left 
and right brain functions were described as normal.  Insight 
and judgment were fair, and abstraction was somewhat 
concrete.  The veteran reported experiencing continued 
flashbacks, nightmares, hypervigilence, irritability, 
decreased concentration, episodic depressed mood, guilt over 
his survival, social isolation, episodic hopelessness and 
depressed mood, passive suicidal ideation, and the in ability 
t trust others.  The examiner's diagnostic impression was 
that the veteran currently had moderate PTSD, and assigned a 
GAF score of 50.  As noted in written argument submitted on 
the veteran's behalf in October 1999, a GAF score of 50 
represents an individual who is considered to suffer from 
severe symptoms or any serious impairment in social, 
occupational or school functioning.   

It appears that the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Similarly, 
the evidence suggests that veteran exhibits symptoms 
comparable with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; near-continuous depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); neglect of personal 
appearance and hygiene; and difficulty adapting to stressful 
circumstances (including work or a worklike setting).  Based 
on the foregoing, the Board finds that the criteria for 70 
percent ratings under either the old or the new rating 
criteria have been met.  

The Board must next consider whether the next higher 
evaluation, 100 percent, is appropriate under the facts of 
this case.  The evidence reveals that the veteran continues 
to complain of occasional auditory hallucinations, although 
no such hallucinations have been present during examination, 
and that he attributes his hand injury to his response to 
such hallucinations.  The evidence shows the veteran has been 
consistently unable to obtain and retain gainful employment, 
although he has held odd jobs over the years including 
working for his ex-wife on a small agricultural operation.  
At one point he reported that he was receiving SSA disability 
benefits, but apparently not at present.  He consistently 
complains of flashbacks and sleep disturbances, and presents 
uncontroverted evidence of social and industrial isolation.  
There is evidence that he does not consistently attend to his 
personal hygiene.  On the other hand, the veteran has been 
fairly consistently able to communicate effectively with his 
care providers, and has not exhibited bizarre behavior during 
examinations.  

Following a comprehensive analysis of the record, the Board 
is of the opinion that the evidence for and against a 
disability rating of more than 70 percent for PTSD is in 
relative equipoise.  The law requires when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
attributable to a service-connected condition, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  

Accordingly, it appears that there is an approximate balance 
of the positive and negative evidence regarding the merits of 
the issue.  With the benefit of the doubt resolved in favor 
of the veteran, a 100 percent schedular rating is warranted 
for PTSD.  It reaching this decision, the Board recognizes 
that nonservice-connected conditions and substance abuse on 
the part of the veteran impact on his ability to pursue 
gainful employment. Nevertheless, as explained above, the 
Board finds that the criteria for a 100 percent schedular 
evaluation are essentially satisfied. 38 U.S.C.A. § 1155, 
5107; 38 C.F.R. § 4.132, Diagnostic Code 9411 (1992); 
38 C.F.R. §§  3.102, 4.3, 4.130, Diagnostic Code 9411.


ORDER

A disability rating of 100 percent is warranted for the 
veteran's service-connected
PTSD, subject to the law and regulations governing the 
payment of monetary benefits.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

